Case 2:16-cv-05376-DSF-PLA Document 105 Filed 03/19/20 Page 1 of 1 Page ID #:1306




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     UNITED STATES OF AMERICA,            CV 16-5376 DSF (PLAx)
         Plaintiff,
                                          Order GRANTING Ex Parte
                      v.                  Application to Amend Order for
                                          Interlocutory Sale
     REAL PROPERTY LOCATED IN
     NEW YORK, NEW YORK,
         Defendant.



        After review of the supplemental declarations, it is evident to the
     Court that there is good cause to grant the government’s ex parte
     application in order to maximize the value of the res. See Rule
     G(7)(b)(1)(D). Claimants have essentially admitted that they have no
     information to counter the evidence produced by the government other
     than the fact that the property was purchased and originally listed for
     more than the proposed sale price.

        The ex parte application is GRANTED and the Court will sign the
     proposed order.

        IT IS SO ORDERED.



     Date: March 19, 2020                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
